Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 58-60, 63-65, 69-71, 73, 75, 77 and 79 are pending. Claims 1-57, 61, 62, 66-68, 72, 74, 76 and 78 have been cancelled.
Claim(s) 75, 77 and 79 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dodo et al (Patent No. US 6,943,010 B1).

Election/Restrictions
Applicant elected, without traverse, the invention of Group II, drawn to claims 58-65, 69-73, 75, 77 and 79, and the species of SEQ ID NO: 2, in the reply filed on 15 July 2021.
Claims 52-57, 66-68, 72, 74, 76 and 78 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 February 2013.
Claims 58-60, 63-65, 69-71, 73, 75, 77 and 79 are currently examined.

Specification
The objection to the disclosure for containing embedded hyperlinks and/or other forms of browser-executable code is withdrawn. 

Claim Objections
Claim 75 recites the limitation “a” mutation and should use the definitive article when referring back to a previous claim. It is suggested that the claim be amended to recite the limitation --the-- prior to mutation and to insert the limitation --the-- prior to the limitation “at least one”.
Appropriate action is advised.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 58-60, 63-65, 69-71, 73, 75, 77 and 79 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for making a nucleic acid construct comprising a spacer sequence having the nucleotide sequence of SEQ ID NO: 2, does not reasonably provide enablement for making and using the genus of spacer sequences as broadly encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
Here, claims 58-60, 63-65, 69-71, 73, 75, 77 and 79 are broadly drawn to a nucleic acid construct encoding at least a first and second CRISPR guide nucleic acid comprising one more spacer sequences having at least 90% complementarity to target region of at least one Ara h gene and the spacer is about 15 to 20 nucleotides in length having about 90% sequence identity to said target region and wherein the spacers target two different regions of the same target, and a method of reducing the production of at least one Ara h polypeptide in a peanut plant comprising introducing said construct into a the plant and regenerating it, and a peanut or product produced from said plant.
The specification teaches that a DNA construct forming dsRNA targeting Ara h1, h2 and h3 was created and transformed in peanut cells in culture, and that lower levels of Ara h gene expression was obtained (p. 71, Example 1).
However, the specification fails to teach the structures that confer functional activity for the spacer sequences as broadly claimed, and fails to provide working examples demonstrating that the genus of spacers as encompassed by the claims have functional activity.
et al, 2015, Journal of Biotechnology, 211:56-65; see Abstract; see also p. 56, col. 2, last ¶ bridging p. 57; see p. 61, section 3.3; see p. 64, col. 1, ¶ 1 and 2). Or see Liu et al, which teaches that guide sequences do not always cleave the intended target (2016, Scientific Reports, 6:1-9, p. 7, col. 1, last ¶ bridging col. 2).
Therefore, in light of the breadth of the claims, the failure to teach the critical domains that confer spacer functional activity, the lack of working examples and the state of the art which teaches that mismatches between the spacer and target are not tolerated, the skilled practitioner would be unable to predictably make and use the genus of constructs as broadly encompassed by the claims and would resort to undue trial and error experimentation to do so.
The skilled practitioner would first turn to the instant specification for guidance to predictably make and use the genus of constructs as broadly encompassed by the claims. However, the specification does not provide sufficient guidance for doing so.
Moreover, the prior art is also lacking in examples of constructs comprising the genus of spacer sequences having substantial complementarity to target regions of Ara h genes as broadly claimed.
Finally, said practitioner would turn to undue trial and error experimentation for making and/or using the constructs as claimed. Therefore, in the absence of further guidance, undue experimentation becomes the burden of the practitioner.


Response to Arguments
Applicant traverses the rejection of the claims because claim 62 was not previously rejected and has now been incorporated in independent claim 58 (Applicant response dated 19 November 2021, p. 8, section B).
This argument is not persuasive and fails to overcome the state of the art with respect to CRISPR technology. Here, the claims encompass a CRISPR guide sequence comprising a spacer that may have more than two mismatches. However, the art teaches that guide sequences do not predictably function when more than two mismatches to the target are present.
For example, Liu et al teaches CRISPR technology does not predictably target a gene of interest for cleavage (e.g., see Applicant response dated 19 November 2021, p. 11, ¶ 1).
Thus, in light of the genus of constructs as encompassed by the claims, the lack of working examples and guidance, and the state of the art, the skilled artisan would be unable to predictably make the genus of constructs as claimed to target and mutate Ara h genes.

Claims 58-60, 63-65, 69-71, 73, 75, 77 and 79 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Ara h gene and the spacer is about 15 to 20 nucleotides in length having about 90% sequence identity to said target region and wherein the spacers target two different regions of the same target, and a method of reducing the production of at least one Ara h polypeptide in a peanut plant comprising introducing said construct into a the plant and regenerating it, and a peanut or product produced from said plant.
The specification describes that a DNA construct forming dsRNA targeting Ara h1, h2 and h3 was created and transformed in peanut cells in culture, and that lower levels of Ara h gene expression was obtained (p. 71, Example 1).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, the specification fails to either describe a representative number of species from the genus of spacers as encompassed by the claims or the structures that confer functional activity for the spacer sequences as broadly claimed.
This description is critical in light of the state of the art, which describes that the vast majority of spacers with two mismatches to their target are ineffective in gene et al, see Abstract; see also p. 56, col. 2, last ¶ bridging p. 57; see p. 61, section 3.3; see p. 64, col. 1, ¶ 1 and 2). Or see Liu et al, which describes that guide sequences do not always cleave the intended target (p. 7, col. 1, last ¶ bridging col. 2).
Therefore, in light of the breadth of the claims, the failure of the specification to describe the critical domains that confer spacer functional activity, the lack of working examples and the state of the art which describes that mismatches between the spacer and target are not tolerated, the skilled practitioner would not be of the opinion that Applicant possesses the broad genus of spacers having substantial complementarity to a target region of at least one Ara h gene.
Therefore, without a further description of the spacers as broadly claimed, Applicant has failed to sufficiently describe nucleic acid constructs and methods of using them, and it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments
Applicant traverses the rejection of the claims because claim 62 was not previously rejected and has now been incorporated in independent claim 58 (Applicant response dated 19 November 2021, p. 8, section A).
This argument is not persuasive and fails to overcome the state of the art with respect to CRISPR technology. Here, the claims encompass a CRISPR guide sequence comprising a spacer that may have more than two mismatches. However, the art teaches that guide sequences do not predictably function when more than two mismatches to the target are present.
et al describes CRISPR technology does not predictably target a gene of interest for cleavage (e.g., see Applicant response dated 19 November 2021, p. 11, ¶ 1).
Thus, in light of the failure to describe the genus of constructs as encompassed by the claims and the state of the art, the skilled artisan would not be of the opinion that Applicant possesses the constructs or methods as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 58-60, 63-65, 69-71 and 73 REMAIN rejected, and claims 75, 77 and 79 are NOW rejected, under 35 U.S.C. 103 as being unpatentable over Brazelton (2015, “Enabling broad use of genome modification technologies to solve real world problems: a specific application in peanut”, Graduate Theses and Dissertations, 14795:1-50) in view of Kumar et al (2015, Journal of Experimental Botany, 66:47-57) and Dodo et al (Patent No. US 6,943,010 B1) and as evidenced by Dodo et al (2008, Plant Biotechnology Journal, 6:135-145) and in further view of Liu et al (2016, Scientific Reports, 6:1-9).
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 58-60, 63-65, 69-71, 73, 75, 77 and 79 are broadly drawn to a nucleic acid construct encoding at least a first and second CRISPR guide nucleic acid comprising one more spacer sequences having at least 90% complementarity to target region of at least one Ara h gene and the spacer is about 15 to 20 nucleotides in length having about 90% sequence identity to said target region and wherein the spacers target two different regions of the same target, and a method of reducing the production of at least one Ara h polypeptide in a peanut plant comprising introducing said construct into a the plant and regenerating it, and a peanut or product produced from said plant
Brazelton teaches that the CRISPR/Cas 9 system utilizes constructs comprising single guide RNA and can be used to target the Ara h1 peanut allergen. Ara h2 is known to the most severely allergenic of the 4 genes, and both Ara h 2 and 6 are known to interact making the allergic reaction more severe (p. 9, ¶ 1; see also p. 25, ¶ 1 and 2; see also p. 28 and 29). Brazelton teaches that RNAi targeting Ara h genes has drawbacks (p. 28, penultimate ¶). 
While Brazelton teaches that this method, and constructs for knocking out specific allergens in peanut, provides a possible alternative to complete avoidance of Ara h gene sequences as claimed or constructs comprising scaffold sequences.
However, Kumar et al teach that the CRISPR-Cas system was known in the art for use in plants prior to the effective filing date of the instant invention, and that said system comprises a construct comprising a promoter and a guide/spacer sequence with complementarity to a target gene and a scaffold sequence (e.g., see Figure 1; p. 50; see also p. 54). The system is applicable to multiple target loci simultaneously (p. 51).
Dodo et al disclose allergen free peanut plants produced by inhibition of the Ara h2 gene and seeds and products produced therefrom (e.g., see Abstract; see also col. 21). Dodo et al further teach that the Ara h1 gene was known in the art (see Attachment A in the Office action dated 20 August 2021).
Dodo et al teach the use of RNAi to inhibit Ara h2, and that in doing so peanut allergenicity can be reduced (e.g., see Abstract). 
Liu et al teach that guide sequences do not always cleave the intended target (p. 7, col. 1, last ¶ bridging col. 2).
Therefore, prior to the effective filing date of the instant invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method as taught by Brazelton for using CRISPR to specifically target the Ara h1 gene having the nucleotide sequence of SEQ ID NO: 2, for example, as taught by Dodo et al.
One would be motivated to do so and with a reasonable expectation of success because the nucleotide sequence for the Ara h1 gene was known in the art, because using CRISPR to inhibit gene expression overcomes the limitations of using RNAi, and because Dodo et al teaches, in fact, that inhibiting Ara h2 reduced peanut allergenicity. 
Ara h1 gene to ensure that the gene is mutated: Liu et al teach that CRISPR does not cleave the target gene in every instance. Thus, by targeting two regions, one of ordinary skill in the art could increase the chance of ensuring that the Ara h1 gene is mutated, the importance of which is discussed above. 

Response to Arguments 
Applicant traverses the rejection of the claims because Brazelton only generally teaches the possibility of targeting Ara h1 in peanut but fails to teach or suggest the construct as claimed comprising a first and second guide targeting different regions of the same Ara h1 gene or the specific target regions as claimed, and that none of Kumar or Dodo remedy these deficiencies (Applicant response dated 19 November 2021, p. 10, penultimate and last ¶).
Applicant’s argument has been considered and is not found to be persuasive: the deficiencies of Brazelton are remedied by that of Kumar (which teaches CRISPR technology and scaffold sequences), each of Dodo (the nucleotide sequence of Ara h1 was known in the art and inhibited using RNAi), and Liu, which provides motivation for targeting two different regions of the same gene, in the instant case, Ara h1.
Applicant argues that not all regions of a gene can be used successfully for targeting with CRISPR-Cas systems as evidenced by Liu such that one would not have a reasonable expectation of success in arriving at the constructs of the instant invention (Applicant response dated 19 November 2021, p. 11, ¶ 1).
Ara h1 nucleotide sequence, it fails to teach or describe that CRISPR systems were used to predictably cleave the genus of nucleotide sequences as claimed.
Thus, in light of the breadth of the claims, the lack of working examples and the failure of the specification to provide guidance for overcoming the state of the art, the skilled practitioner would not be able to practice the entire scope of the claimed invention and would not be of the opinion that Applicant possesses the genus of constructs as claimed.
With respect to the issue of whether one would have a reasonable expectation of success, it is noted that that conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")). See MPEP 2143.02 (I).
Namely, obviousness does not require absolute predictability, but some degree of predictability is required. Evidence showing there was no reasonable expectation of In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). See MPEP 2143.02 (II).
	Here, one would expect some degree of predictability: 59% of the time CRISPR-Cas9 effectively cleaves the target gene (e.g., see Liu et al).
	
Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662